DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 03/08/2021:
Claims 1-7 remain pending in the application
The 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/08/2020 has been withdrawn in light of the amendment to claim 6.
The core of the previous rejections are maintained with slight changes made in light of the amendment. All changes made are necessitated by the amendment. Thus, the action is final.
Claim Interpretation
The “end face” of a structure has been interpreted to mean an outer surface of the indicated structure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (EP 2388847 A1) hereinafter Hashimoto.

Regarding claim 1, Hashimoto teaches a battery cell ([0004]; Fig. 1; element 100) comprising: 
a stack of positive and negative electrodes ([0041]; Fig. 1; element 120 ); 

at least one separator ([0041]; Fig. 1; element 123) arranged between positive  ([0041]; Fig. 1; element 121) and negative electrodes ([0041]; Fig. 1; element 122), 

whereby the electrodes ([0041]; Fig. 1; element 120) each have lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) which are each welded to at least one positive arrester ("collector plate 130"; [0042]; Fig. 1; element 130) and to at least one negative arrester ("collector plate 130"; [0042]; Fig. 1; element 130), 

whereby each of the electrode lugs ([0042]; Fig. 1; element 124) is connected to an end face ([0020]; [0043]) of the corresponding arrester ([0042]; Fig. 1; element 130),  by means of a butt joint weld seam ([0043]), 

wherein the end-face connection ([0043]) is created by means of beam welding ("welding beams irradiated"; [0061]; [0043]).

With respect to the means of welding of the instant claim, the terms “welding beams” ([0043]) and “welding beams irradiated” ([0061]) are well known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize these terms as inherently and necessarily referring to laser beam or electron beam welding. 

Hashimoto further discloses wherein the parts that are to be joined (124 and 130), namely the arrester (130) and the electronic lugs (124), are arranged ([0043]; annotated Fig. 7) with their end faces (annotated Fig. 7; elements L and A) abutting each other (“abutting”; [0017]; [0020]; Fig. 1; elements 124b and 130; annotated Fig. 7) in the same plane (“coplanar”; [0043]; annotated Fig. 7; element W).


    PNG
    media_image1.png
    581
    462
    media_image1.png
    Greyscale
	 


Regarding claim 2, Hashimoto teaches wherein the weld seam ([0009]) for connecting the end faces (“the weld may be at an end of the non-coating portion”; [0010]) of the electrode lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) to the arrester ("collector plate 130"; [0042]; Fig. 1; element 130) is configured on lateral surfaces ([0026]).  Although Hashimoto does not explicitly state one or both sides, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that welding performed on lateral surfaces of the object to be welded is necessarily welded on at least one side. 

Regarding claim 3, Hashimoto teaches wherein end faces ("the welding is performed at the end surface 124b of the non-coating portion 124 coupled to the collector plate 130"; [0043]) of the electrode lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) are connected in groups ("The non-coating portion may include a first set of non-coating portions and a second set of non-coating portions"; [0022]; “the collector plate 130 is coupled to at least one of portions of the non-coating portions 124”; [0044]) to the arrester ([0042]; Fig. 1; element 130).

Regarding claim 4, Hashimoto teaches a protective sleeve (“case 110”; [0039]; Fig. 1; element 110) in which the stack of positive and negative electrodes ([0041]; Fig. 1; element 120) is arranged together with an electrolyte ([0052]), 



Regarding claim 5, Hashimoto teaches wherein the arresters ("collector plate 130"; [0042]; Fig. 1; element 130) project out of the protective sleeve (“the current collecting terminal 140 is connected to the collector plate 130…by welding”; [0049]; “the current collecting terminal 140 may extend through the terminal hole 151 to protrude upwardly toward the cap plate 160”; [0051]; Fig. 1; elements 110, 130, 140, 141, 142, 143, 150 and 160). 

Regarding claim 7, Hashimoto discloses a method for producing a battery cell ([0004]; Fig. 1; element 100)  according to claim 1 taught above, comprising the following steps: 

providing a stack of positive and negative electrodes ([0041]; Fig. 1; element 120 ) as well as at least one separator ([0041]; Fig. 1; element 123) arranged between positive ([0041]; Fig. 1; element 121)  and negative ([0041]; Fig. 1; element 122) electrodes, whereby the electrodes ([0041]; Fig. 1; element 120) each have lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124), 



 Inserting the stack of positive and negative electrodes ([0041]; Fig. 1; element 120) with the arresters ([0042]; Fig. 1; element 130) welded to the electrode lugs ([0042]; Fig. 1; element 124) into a protective sleeve (“case 110”; [0041]; Fig. 1; element 110) in such a way that the weld seam ([0010]) for connecting an electrode lugs ([0042]; Fig. 1; element 124) to an arresters ( [0042]; Fig. 1; element 130) is arranged between the electrode lugs ([0042]; Fig. 1; element 124) and the arresters ([0042]; Fig. 1; element 130) inside the protective sleeve ( [0041]; [0043]; Fig. 1; elements 110, 120, 124, and 130), and 

in such a way that the arresters ([0042]; Fig. 1; element 130) project out ( [0049]; “the current collecting terminal 140 may extend through the terminal hole 151 to protrude upwardly toward the cap plate 160”;  [0051]; Fig. 1; elements 110, 130, 140, 141, 142, 143, 150 and 160) of the protective sleeve ([0041]; Fig. 1; element 110), 

filling in an electrolyte ([0052]), and, sealing the protective sleeve (“The cap plate 160 is located at the upper side of the case 110 to hermetically seal the case 110”; [0052]), whereby the electrode lugs ([0042]; Fig. 1; element 124) are each connected to an end face of the respective arrester ([0042]; Fig. 1; element 130) by means of butt joint welding ([0043]),


    PNG
    media_image1.png
    581
    462
    media_image1.png
    Greyscale
wherein the electronic lugs (124) and the respective arresters (130) are arranged ([0043]; annotated Fig. 7) with their end faces (annotated Fig. 7; elements L and A) abutting each other (“abutting”; [0017]; [0020]; Fig. 1; elements 124b and 130; annotated Fig. 7) in the same plane (“coplanar”; [0043]; annotated Fig. 7; element W), and

wherein the end-face connection ([0043]) is created by means of beam welding ([0043]; [0061]).

With respect to the means of welding of the instant claim, the terms “welding beams” ([0043]) and “welding beams irradiated” ([0061]) are well known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize these terms as inherently and necessarily referring to laser beam or electron beam welding.

Response to Amendment
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments that Hashimoto does not anticipate a weld made by laser beam or electron beam welding, tungsten inert gas (TIG) welding, metal inert gas (MIG) welding, or plasma welding and therefore cannot anticipate claim 1, Hashimoto explicitly discloses “welding beams” ([0043]) and “welding beams irradiated” ([0061]) as the method of welding. One of ordinary skill in the art would recognize that beam welding by irradiation is an inherent disclosure of laser or electron beam welding. This is evidenced by Okabe, which  discloses that laser beam or electron beam welding are welding techniques in which a beam is irradiated ([0002]). 

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).

Applicant has provided no evidence to the contrary that would indicate welding beams and welding beams irradiated are not inherent disclosures of laser beam or electron beam welding. Thus, the argument is not found to be persuasive, and the rejection of record is maintained.

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (EP 2388847 A1) hereinafter Hashimoto in view of Okabe et al. (JP2002170547A) hereinafter Okabe.

Regarding claim 1, Hashimoto teaches a battery cell ([0004]; Fig. 1; element 100) comprising: 

a stack of positive and negative electrodes ([0041]; Fig. 1; element 120 ); 



whereby each of the electrode lugs ([0042]; Fig. 1; element 124) is connected to an end face ([0020]; [0043]) of the corresponding arrester ([0042]; Fig. 1; element 130),  by means of a butt joint weld seam ([0043]), 

wherein the end-face connection ([0043]) is created by means of beam welding ("welding beams irradiated"; [0061]).

With respect to the means of welding of the instant claim, the terms “welding beams” ([0043]) and “welding beams irradiated”([0061]) are well known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize these terms as inherently and necessarily referring to laser beam or electron beam welding. 

Assuming for the sake of argument that the terms “welding beams” ([0043]) and “welding beams irradiated”([0061]) are not inherently and necessarily referring to laser beam or electron beam welding, and that Hashimoto, therefore, does not teach laser beam or electron beam welding, Okabe teaches that “laser welding or electron beam welding in which a laser 

 Okabe and Hashimoto are analogous art from the same field of endeavor, namely the fabrication of secondary batteries wherein the electrodes are welded to current collectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto by employing the means of welding (laser and electron beam welding) taught by Okabe to weld the electrode lugs and arresters taught by Hashimoto in a butt joint weld, in order to form a reliable connection with ease as taught by Okabe.

Regarding claim 2, modified Hashimoto discloses all of the claim limitations as set forth above. Hashimoto further discloses wherein the weld seam ([0009]) for connecting the end faces (“the weld may be at an end of the non-coating portion”; [0010]) of the electrode lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) to the arrester ("collector plate 130"; [0042]; Fig. 1; element 130) is configured on lateral surfaces ([0026]).  

Although Hashimoto does not explicitly state one or both sides, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that welding performed on lateral surfaces of the object to be welded is at least welded on one side. 

Regarding claim 3, modified Hashimoto discloses all of the claim limitations as set forth above. Hashimoto further discloses wherein end faces ("the welding is performed at the end surface 124b of the non-coating portion 124 coupled to the collector plate 130"; [0043]) of the electrode lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) are connected in groups ("The non-coating portion may include a first set of non-coating portions and a second set of non-coating portions"; [0022]; “the collector plate 130 is coupled to at least one of portions of the non-coating portions 124”; [0044]) to the arrester ("collector plate 130"; [0042]; Fig. 1; element 130).

Regarding claim 4, modified Hashimoto discloses all of the claim limitations as set forth above. Hashimoto further discloses a protective sleeve (“case 110”; [0039]; Fig. 1; element 110) in which the stack of positive and negative electrodes ([0041]; Fig. 1; element 120 ) is arranged together with an electrolyte ([0052]), 

wherein the weld seam for the end-face connection (“the weld may be at an end of the non-coating portion”; [0010]) of the electrode lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124) to the arresters ("collector plate 130"; [0042]; Fig. 1; element 130) is arranged inside ([0041]; [0043]; Fig. 1; elements 110, 120, 124, and 130)  the protective sleeve ( [0039]; Fig. 1; element 110).

Regarding claim 5, modified Hashimoto discloses all of the claim limitations as set forth above. Hashimoto further discloses wherein the arresters ("collector plate 130"; [0042]; Fig. 1; 

Regarding claim 6, modified Hashimoto discloses all of the claim limitations as set forth above. Hashimoto further discloses that “secondary batteries, in particular, small size batteries, are widely used in a variety of high tech electronic devices such as cellular phones, notebook computers, camcorders, and the like, and bulk size (e.g., large size) batteries are used as the power source for motor drive, such as in electric vehicles or hybrid electric vehicles” [0003]. However, Hashimoto does not disclose wherein the battery cell is a lithium-ion battery or a lithium-polymer battery. 

As taught above Okabe discloses that “laser welding or electron beam welding in which a laser beam or an electron beam 95 is irradiated” ([0002]) is known in the art and in the case of Okabe’s claimed invention is used to weld the end face of an electrode lug (“positive electrodes 64”; “negative electrodes 62”; [0030]; Fig. 6; element 62 and 64) to the end face of a current collector ([0030]; Fig. 6; elements 20 and 22)  in a lithium ion battery ([0014]; Fig. 1; element 10) for a reliable connection that can be performed with ease ([0030]). 

Okabe and Hashimoto are analogous art from the same field of endeavor, namely the fabrication of secondary batteries wherein the electrodes are welded to current collectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 7, Hashimoto discloses a method for producing a battery cell ([0004]; Fig. 1; element 100), comprising the following steps: 

providing a stack of positive and negative electrodes ([0041]; Fig. 1; element 120 ) as well as at least one separator ([0041]; Fig. 1; element 123) arranged between positive ([0041]; Fig. 1; element 121)  and negative ([0041]; Fig. 1; element 122) electrodes, 

whereby the electrodes ([0041]; Fig. 1; element 120) each have lugs ("non-coating portion 124 (or uncoated portion)"; [0042]; Fig. 1; element 124), 

welding ([0043]) each of the lugs of the positive ([0041]; Fig. 1; element 121) and negative ([0041]; Fig. 1; element 122) electrodes to at least one positive arrester ("collector plate 130"; [0042]; Fig. 1; element 130) and to at least one negative arrester ("collector plate 130"; [0042]; Fig. 1; element 130).

 Inserting the stack of positive and negative electrodes ([0041]; Fig. 1; element 120) with the arresters ([0042]; Fig. 1; element 130) welded to the electrode lugs ([0042]; Fig. 1; element 

that the arresters ([0042]; Fig. 1; element 130) project out ( [0049]; “the current collecting terminal 140 may extend through the terminal hole 151 to protrude upwardly toward the cap plate 160”;  [0051]; Fig. 1; elements 110, 130, 140, 141, 142, 143, 150 and 160) of the protective sleeve ([0041]; Fig. 1; element 110), 

filling in an electrolyte ([0052]), and, 

sealing the protective sleeve (“The cap plate 160 is located at the upper side of the case 110 to hermetically seal the case 110”; [0052]), 

whereby the electrode lugs ([0042]; Fig. 1; element 124) are each connected to an end face of the respective arrester ([0042]; Fig. 1; element 130) by means of butt joint welding ([0043]), and
 

    PNG
    media_image1.png
    581
    462
    media_image1.png
    Greyscale
wherein the electronic lugs (124) and the respective arresters (130) are arranged ([0043]; annotated Fig. 7) with their end faces (annotated Fig. 7; elements L and A) abutting each other (“abutting”; [0017]; [0020]; Fig. 1; elements 124b and 130; annotated Fig. 7) in the same plane (“coplanar”; [0043]; annotated Fig. 7; element W), and

wherein the end-face connection ([0043]) is created by means of beam welding ([0043]; [0061]).
Assuming for the sake of argument that the terms “welding beams” ([0043]) and “welding beams irradiated”([0061]) are not inherently and necessarily referring to laser beam or electron beam welding, and that Hashimoto, therefore, does not teach laser beam or electron beam welding, Okabe teaches that “laser welding or electron beam welding in which a laser beam or an electron beam 95 is irradiated” ([0002]) is known in the art and in the case of Okabe’s claimed invention is used to weld the end face of an electrode lug (“positive electrodes 

 Okabe and Hashimoto are analogous art from the same field of endeavor, namely the fabrication of secondary batteries wherein the electrodes are welded to current collectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hashimoto by employing the means of welding (laser and electron beam welding) taught by Okabe to weld the electrode lugs and arresters taught by Hashimoto in a butt joint weld, in order to form a reliable connection with ease as taught by Okabe.

Response to Amendment
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments that Okabe does not teach or suggest “arranging the arrester and the electronic lugs in the same plane” and thus, the combination of Hashimoto and Okabe does not teach or suggest all claim limitations of amended claim 1, nor the limitations of claims 2-7, examiner respectfully asserts that Hashimoto teaches “arranging the arrester and the electronic lugs in the same plane” (“coplanar”; [0043]; annotated Fig. 7; element L, A and W). 


    PNG
    media_image1.png
    581
    462
    media_image1.png
    Greyscale
Specifically, Hashimoto discloses wherein the parts that are to be joined (124 and 130), namely the arrester (130) and the electronic lugs (124), are arranged ([0043]; annotated Fig. 7) with their end faces (annotated Fig. 7; elements L and A) abutting each other (“abutting”; [0017]; [0020]; Fig. 1; elements 124b and 130; annotated Fig. 7) in the same plane (“coplanar”; [0043]; annotated Fig. 7; element W).

Further, examiner respectfully asserts that applicant has misconstrued the combination of Hashimoto in view of Okabe that was set forth in the previous office action. It is the type of battery disclosed by Okabe that is combined with the structural specifications of Hashimoto in the modified Hashimoto combination. Specifically, Hashimoto’s battery has been modified to be a lithium ion battery. The structural limitations–specifically the arrangement of the arresters and lugs–taught by Okabe are not a part of the combination of Hashimoto and Okabe as set forth previously and above. Thus, Okabe need not teach the limitation for amended claim 1 to be obvious over Hashimoto in view of Okabe. 

In response to applicant’s arguments that Okabe is silent to the deficiencies of Hashimoto, namely that Hashimoto does not anticipate a weld made by laser beam or electron beam welding, tungsten inert gas (TIG) welding, metal inert gas (MIG) welding, or plasma welding, Okabe teaches that “laser welding or electron beam welding in which a laser beam or an electron beam 95 is irradiated” ([0002]) is known in the art for a reliable connection that can be performed with ease ([0030]). 

Applicant has not argued how the combination of Hashimoto and Okabe is improper. Thus, the argument is not found to be persuasive; the Examiner maintains the obviousness rejections and upholds the rejections necessitated by the amendment set forth above. 

Applicant argues that claims 2-5 and 7 depend from amended claim 1 either directly or indirectly and are therefore allowable for the same reasons as the independent claim. The rejection of the independent claim has been maintained and the rejections of the dependent claims (claims 2-6) are maintained as well. Further, claim 7 is independent from claim 1 and therefore cannot inherit allowance from amended claim 1 as applicant suggests.
    


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727